EXHIBIT 10.1

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION: [***].

AMENDMENT NO. 5 TO

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT, dated as of January 11, 2012 (this “Amendment”), is by and among:

(a) RED BIRD RECEIVABLES, LLC, a Delaware limited liability company formerly
known as Red Bird Receivables, Inc., a Delaware corporation (“Borrower”);

(b) INTERNATIONAL PAPER COMPANY, a New York corporation (“International Paper”
and, together with Borrower, the “Loan Parties” and each, a “Loan Party”), as
Servicer;

(c) JUPITER SECURITIZATION COMPANY LLC, a Delaware limited liability company as
successor by merger to Park Avenue Receivables Company LLC (together with its
successors, “Jupiter”), and JPMORGAN CHASE BANK, N.A., in its capacity as a
Liquidity Bank to Jupiter (together with its successors, “JPMorgan” and,
together with Jupiter, the “Jupiter Group”);

(d) STARBIRD FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Starbird”), and BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in
its capacity as a Liquidity Bank to Starbird (together with its successors, “BNP
Paribas” and, together with Starbird, the “Starbird Group”);

(e) CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO”), and CITIBANK, N.A., in its capacity as a Liquidity Bank to
CAFCO (together with its successors, “Citibank” and, together with CAFCO, the
“CAFCO Group”);

(f) WORKING CAPITAL MANAGEMENT CO., L.P., a California limited partnership
(together with its successors, “WCM”), and MIZUHO CORPORATE BANK, LTD., in its
capacity as a Liquidity Bank to WCM (together with its successors, “Mizuho” and,
together with WCM, the “WCM Group”);

(g) ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(together with its successors, “Atlantic”), and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (f/k/a CALYON NEW YORK BRANCH), in its capacity as a Liquidity
Bank to Atlantic (together with its successors, “CACIB” and, together with
Atlantic, the “Atlantic Group”);

(h) BANK OF AMERICA, N.A., a national association (together with its successors,
“BOA”) in its capacity as a Liquidity Bank (the “BOA Group”);

(i) JPMORGAN CHASE BANK, N.A., in its capacity as agent for the Jupiter Group
(together with its successors in such capacity, the “Jupiter Agent” or a
“Co-Agent”),



--------------------------------------------------------------------------------

BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in its capacity as agent for
the Starbird Group (together with its successors in such capacity, the “Starbird
Agent” or a “Co-Agent”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in its
capacity as agent for the Atlantic Group (together with its successors in such
capacity, the “Atlantic Agent” or a “Co-Agent”), MIZUHO CORPORATE BANK, LTD.
(the “WCM Agent” or a “Co-Agent”), CITIBANK, N.A. in its capacity as agent for
the CAFCO Group (together with its successors in such capacity, the “CAFCO
Agent” or a “Co-Agent”) and BANK OF AMERICA, N.A. in its capacity as agent for
the BOA Group (together with its successors in such capacity, the “BOA Agent” or
a “Co-Agent”); and

(j) CITICORP NORTH AMERICA, INC. (“CNAI”), as administrative agent for each of
the Groups and the Co-Agents (in such capacity, together with any successors
thereto in such capacity, the “Administrative Agent” and together with each of
the Co-Agents, the “Agents”).

Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto (other than BOA), together with GOTHAM FUNDING
CORPORATION, a Delaware corporation (“Gotham”) and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, in its capacity as a Liquidity Bank to Gotham
(“BTMU”, and, together with Gotham, the “Gotham Group”) and in its capacity as
agent for the Gotham Group (together with its successors in such capacity, the
“Gotham Agent”), are parties to that certain Second Amended and Restated Credit
and Security Agreement, dated as of March 13, 2008, as heretofore amended (and
as hereby and hereafter amended, restated or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, no Loans are outstanding on the date hereof;

WHEREAS, the Liquidity Termination Date for each of the Groups party to the
Credit Agreement is scheduled to occur on January 11, 2012, and each Group other
than the Gotham Group desires to extend the Liquidity Termination Date for each
such Group as set forth herein;

WHEREAS, as a consequence of the foregoing, the Liquidity Termination Date for
the Gotham Group will occur on January 11, 2012 and, by operation of the
definition thereof, the Facility Termination Date for Gotham will occur on
January 11, 2012, and accordingly, pursuant to the terms of the Credit
Agreement, as of January 11, 2012, Gotham will cease to be a Conduit, and BTMU
will cease to be a Liquidity Bank, the Gotham Agent and a Co-Agent, and the
Gotham Group will cease to be a Group under the Credit Agreement;

WHEREAS, BOA wishes to become a Liquidity Bank and a Co-Agent, under the Credit
Agreement on the terms and subject to the conditions hereinafter set forth;

WHEREAS, Jupiter wishes to amend the calculation of the CP Rate applicable to
Jupiter on the terms and subject to the conditions hereinafter set forth;

WHEREAS, in addition, the Loan Parties desire to amend the Credit Agreement as
hereinafter set forth; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the Agents are willing to agree to such amendments on the terms and
subject to the conditions set forth in this Amendment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1. Amendments. Effective on the date hereof, upon satisfaction of each of the
conditions precedent set forth in Section 3 below:

1.1. The front page of the Credit Agreement is hereby amended by deleting the
references to “THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH, AS GOTHAM
AGENT” and “CITICORP NORTH AMERICA, INC., AS CAFCO AGENT AND AS ADMINISTRATIVE
AGENT” and inserting below the Starbird Agent the following:

CITIBANK, N.A.,

AS CAFCO AGENT

MIZUHO CORPORATE BANK, LTD.,

AS WCM AGENT

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

AS ATLANTIC AGENT

BANK OF AMERICA, N.A.,

AS BOA AGENT

AND

CITICORP NORTH AMERICA, INC.,

AS ADMINISTRATIVE AGENT

1.2. The Preamble of the Credit Agreement identifying the parties thereto is
hereby amended to (i) delete clause (c) and clauses (f) through (h) thereof,
(ii) reletter clauses (d) and (e) as clauses (c) and (d), respectively, and
(iii) insert the following clauses in the appropriate location:

(e) WORKING CAPITAL MANAGEMENT CO., L.P., a California limited partnership
(together with its successors, “WCM”), and MIZUHO CORPORATE BANK, LTD., in its
capacity as a Liquidity Bank to WCM (together with its successors, “Mizuho” and,
together with WCM, the “WCM Group”);

(f) ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(together with its successors, “Atlantic”), and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (f/k/a CALYON NEW YORK BRANCH), in its capacity as a Liquidity
Bank to Atlantic (together with its successors, “CACIB” and, together with
Atlantic, the “Atlantic Group”);

(g) CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO” and, together with Jupiter, Starbird, WCM and

 

3



--------------------------------------------------------------------------------

Atlantic, the “Conduits”), and CITIBANK, N.A., in its capacity as a Liquidity
Bank to CAFCO (together with its successors, “Citibank” and, together with
CAFCO, the “CAFCO Group”),

(h) BANK OF AMERICA, N.A., a national association (together with its successors,
“BOA”) in its capacity as a Liquidity Bank (the “BOA Group”);

(i) JPMORGAN CHASE BANK, N.A., in its capacity as agent for the Jupiter Group
(together with its successors in such capacity, the “Jupiter Agent” or a
“Co-Agent”), BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in its capacity as
agent for the Starbird Group (together with its successors in such capacity, the
“Starbird Agent” or a “Co-Agent”), MIZUHO CORPORATE BANK, LTD., in its capacity
as agent for the WCM Group (together with its successors in such capacity, the
“WCM Agent” or a “Co-Agent”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in
its capacity as agent for the Atlantic Group (together with its successors in
such capacity, the “Atlantic Agent” or a “Co-Agent”), BANK OF AMERICA, N.A., in
its capacity as agent for the BOA Group (together with its successors in such
capacity, the “BOA Agent” or a “Co-Agent”) and CITIBANK, N.A., in its capacity
as agent for the CAFCO Group (together with its successors in such capacity, the
“CAFCO Agent” or a “Co-Agent”), and

(j) CITICORP NORTH AMERICA, INC., as administrative agent for the Jupiter Group,
the Starbird Group, the WCM Group, the Atlantic Group, the CAFCO Group, the BOA
Group and the Co-Agents (in such capacity, together with any successors thereto
in such capacity, the “Administrative Agent” and together with each of the
Co-Agents, the “Agents”).

1.3. The Preliminary Statements of the Credit Agreement are hereby deleted in
their entirety and replaced as follows:

PRELIMINARY STATEMENTS

The Borrower, International Paper, International Paper Financial Services, Inc.
(“IPFS”), the certain lending groups named therein, the Co-Agents named therein
and Citicorp North America, Inc., in its capacity as the the Administrative
Agent thereunder, were parties to that certain Amended and Restated Credit and
Security Agreement dated as of November 17, 2004, as amended from time to time
prior to March 13, 2008 (the “Existing Agreement”).

IPFS assigned all of its rights and responsibilities as Servicer under the
Existing Agreement to International Paper, and each of the Lenders and the
Agents party to this Agreement as of March 13, 2008 consented to such
assignment.

On the terms and subject to the conditions hereinafter set forth, the Pool
Funded Conduits in each Group (if any) may, in their absolute and sole
discretion, make Loans to Borrower from time to time, and BOA shall make Loans
to Borrower from time to time.

 

4



--------------------------------------------------------------------------------

In the event that the Pool Funded Conduits in any Group decline to make any
Loan, the Liquidity Banks in such Pool Funded Conduit’s Group shall, at the
request of Borrower, make such Loan.

Citicorp North America, Inc. has been requested and is willing to act as
Administrative Agent on behalf of the Co-Agents and the Groups in accordance
with the terms hereof.

1.4. Section 1.1(a) of the Credit Agreement is hereby amended to delete the
second sentence thereof and insert in lieu thereof the following:

Upon receipt of a copy of each Borrowing Request from Borrower, each of the
Co-Agents of Groups which include a Conduit shall determine whether its Conduit
will fund a Loan in an amount equal to such Group’s Stated Percentage of the
requested Advance specified in such Borrowing Request, and each of the Co-Agents
of Groups which do not include a Conduit will deliver such Borrowing Request to
the Liquidity Banks in such Group, and, with respect to each Group,

1.5. Section 1.1(a) of the Credit Agreement is hereby amended to delete clause
(i) thereof and insert in lieu thereof the following:

(i) each of the BOA Liquidity Banks severally agrees to make its Ratable Share
of such Loan to Borrower, on the terms and subject to the conditions hereof,
provided that at no time may the aggregate principal amount of BOA Liquidity
Banks’ Loans at any one time outstanding exceed the lesser of (i) the BOA
Group’s Group Limit, and (ii) the BOA Group’s Stated Percentage of the Borrowing
Base (such lesser amount, the “BOA Allocation Limit”);

1.6. Section 1.1(a) of the Credit Agreement is hereby further amended to
(a) delete the words “Jupiter’s Percentage of the Borrowing Base” in the proviso
of clause (ii) thereof and insert in lieu thereof the words “the Jupiter Group’s
Stated Percentage of the Borrowing Base”, (b) delete the words “Starbird’s
Percentage of the Borrowing Base” in the proviso of clause (iii) thereof and
insert in lieu thereof the words “the Starbird Group’s Stated Percentage of the
Borrowing Base”, (c) delete the words “CAFCO’s Percentage of the Borrowing Base”
in the proviso of clause (iv) thereof and insert in lieu thereof the words “the
CAFCO Group’s Stated Percentage of the Borrowing Base”, (d) delete the words
“Atlantic’s Percentage of the Borrowing Base” in the proviso of clause
(v) thereof and insert in lieu thereof the words “the Atlantic Group’s Stated
Percentage of the Borrowing Base”, and (e) delete the words “WCM’s Percentage of
the Borrowing Base” in the proviso of clause (vi) thereof and insert in lieu
thereof the words “the WCM Group’s Stated Percentage of the Borrowing Base”.

1.7. Section 1.2(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following Section 1.2(a):

(a) Each Advance hereunder shall consist of Loans made by Lenders within each
Group (which may be made by a Conduit, one or more Liquidity Banks, or a
combination thereof) and which (except for any Advance which does not increase
the aggregate principal amount of the Loans outstanding) shall be made in such
proportions by each Group based on such Group’s Stated Percentage. Any Advance
which does not increase the aggregate principal amount outstanding may be funded
solely by one or more of the Lenders in a single Group.

 

5



--------------------------------------------------------------------------------

1.8. Section 1.2(c) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following Section 1.2(c):

(c) While it is the intent of each of the Conduits to fund its respective Loans
through the issuance of Promissory Notes, the parties acknowledge that if any of
the Conduits is unable, or reasonably determines that it is undesirable for any
reason to issue Promissory Notes to fund or maintain all or any portion of its
Loans at a CP Rate, or is unable to repay such Promissory Notes upon the
maturity thereof, such Conduit will avail itself of a Liquidity Funding under
its Liquidity Agreement. It is the intent of each Liquidity Bank to fund any
Loans funded by such Liquidity Bank as Liquidity Fundings. The Liquidity
Fundings may be Alternate Base Rate Loans or LIBOR Loans, or a combination
thereof, selected by Borrower in accordance with Article II; provided, however,
that each Liquidity Funding shall be an Alternate Base Rate Loan at least for
the first two (2) Business Days after it is funded. In addition, the parties
acknowledge that most Promissory Notes are issued at a discount and at varying
discount rates; accordingly, it may not be possible for all CP Rate Loans to be
made in amounts precisely equal to the amounts specified in a Borrowing Request.
To the extent that a Liquidity Funding is made from a Liquidity Bank to its
Conduit, regardless of whether a Liquidity Funding constitutes an assignment of
a Loan or the sale of one or more participations therein or any other obtaining
of funding for all or any portion of any Loan, each Liquidity Bank participating
in a Liquidity Funding shall have the same rights as its Conduit has hereunder
with the same force and effect as if such Liquidity Bank had directly made a
Loan to Borrower in the amount of its Liquidity Funding. To the extent that a
Liquidity Funding is made from a Liquidity Bank in lieu of a Loan from a
Conduit, regardless of whether such Liquidity Funding was made because the
Conduit in such Liquidity Bank’s Group elected to not fund such Loan or because
there exists no Conduit in such Liquidity Bank’s Group, each such Liquidity Bank
shall have the same rights as a Conduit would have had hereunder had a Conduit
made such Loan.

1.9. Section 1.3(a) of the Credit Agreement is hereby amended by deleting the
words “and the Gotham Agent shall calculate Gotham’s CP Rate” from the second
sentence thereof.

1.10. Section 1.5(a) of the Credit Agreement is hereby amended by deleting the
words “(each, a “Prepayment Notice”): (i) given within the Required Notice
Period with respect to each Pool Funded Conduit’s Loans so prepaid and
(ii) providing for such prepayment to occur on the last day of the CP Tranche
Period with respect to Gotham’s CP Rate Loans so prepaid;” from the first
sentence thereof and inserting in lieu thereof the following:

(each, a “Prepayment Notice”) within the Required Notice Period with respect to
each Pool Funded Conduit’s Loans so prepaid;

1.11. The proviso in Section 1.5(a) of the Credit Agreement is hereby amended by
replacing the words “Conduits”, “Conduit” and “Conduit’s” therein with the words
“Groups”, “Group” and “Group’s”, respectively.

 

6



--------------------------------------------------------------------------------

1.12. Section 1.5(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following Section 1.5(b):

(b) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the BOA Group exceeds the BOA Allocation Limit, or the aggregate
principal amount of the Loans outstanding from BOA exceeds the BOA Liquidity
Banks’ aggregate Liquidity Commitments, Borrower shall prepay such Loans by wire
transfer to the BOA Agent received not later than 1:00 p.m. (New York City time)
on the first Business Day thereafter in an amount sufficient to eliminate such
excess, together with accrued and unpaid interest on the amount prepaid.

1.13. Section 2.2(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following Section 2.2(a):

(a) Except upon the occurrence and during the continuance of an Amortization
Event and subject to Section 2.2(b) and 2.2(c), Borrower (or the Servicer, on
Borrower’s behalf) in its Borrowing Request may request Interest Periods from
time to time to apply to the LIBOR Loans; provided, however, that (x) at any
time while any Liquidity Bank or Conduit has LIBOR Loans outstanding, at least
one Interest Period of such Liquidity Bank or Conduit shall mature on each
Monthly Settlement Date and (y) no Interest Period of any Liquidity Bank or
Conduit in a Group which began prior to the Liquidity Termination Date
applicable to such Group, shall extend beyond such Liquidity Termination Date,
unless such Group elects to extend such Liquidity Termination Date.

1.14. Section 2.2(b) of the Credit Agreement is hereby amended by by deleting
the first sentence thereof.

1.15. Section 2.2(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(e) Unless each of the Co-Agents shall have received written notice by 1:00 p.m.
(New York City time) on the third (3rd) Business Day prior to the last day of an
Interest Period with respect to a LIBOR Loan that Borrower intends to reduce the
aggregate principal amount of LIBOR Loans outstanding from the Liquidity Banks,
each of the Jupiter Liquidity Banks, the Atlantic Liquidity Banks and the CAFCO
Liquidity Banks shall be entitled to assume that Borrower desires to refinance
its maturing LIBOR Loans on the last day of such Interest Period with Alternate
Base Rate Loans, and each of the WCM Liquidity Banks, the BOA Liquidity Banks
and the Starbird Liquidity Banks shall be entitled to assume that Borrower
desires to refinance its maturing LIBOR Loans on the last day of such Interest
Period with LIBOR Loans for the same Interest Period then ending to the extent
of the applicable Liquidity Banks’ ability to provide the funding without the
customary three (3) Business Days notice or, otherwise, with Alternate Base Rate
Loans.

1.16. Section 3.2(a) of the Credit Agreement is hereby amended by deleting the
words “Section 1.5(b), (c), (d), (e) or (f),” and inserting in lieu thereof the
words “Section 1.5(b), (c), (d), (e), (f), or (g)”.

 

7



--------------------------------------------------------------------------------

1.17. Section 3.2(c) of the Credit Agreement is hereby amended by deleting the
words “lesser of the Required Amounts” and inserting in lieu thereof the words
“lesser of the insufficiency in Required Amounts”.

1.18. Section 3.2(d) of the Credit Agreement is hereby amended by deleting
clause (i) thereof and inserting in lieu thereof the following:

(i) to any accrued and unpaid CP Costs and Interest on the Loans that is then
due and owing, including any previously accrued CP Costs and Interest which was
not paid on its applicable due date;

1.19. Section 3.2(e) of the Credit Agreement is hereby deleted and replaced with
a notation that such section has been “Intentionally Omitted”.

1.20. Section 11.1(a) of the Credit Agreement is hereby amended by deleting the
second sentence therein and inserting in lieu thereof the following:

Each member of the BOA Group hereby irrevocably designates and appoints Bank of
America, N.A., as BOA Agent hereunder and under the other Transaction Documents
to which the BOA Agent is a party, and authorizes the BOA Agent to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
BOA Agent by the terms of the Transaction Documents, together with such other
powers as are reasonably incidental thereto.

1.21. Section 11.9(a) of the Credit Agreement is hereby deleted and replaced
with a notation that such section has been “Intentionally Omitted”.

1.22. Section 12.2(a) of the Credit Agreement is hereby amended to insert the
word “Upon” at the beginning thereof.

1.23. Section 14.1(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(b) without the prior written consent of all of its Constituents, no Co-Agent
will amend, modify or waive any provision of this Agreement which would
(i) reduce the amount of any principal or interest that is payable on account of
Loans made by the Conduit or Liquidity Banks in its Group or delay any scheduled
date for payment thereof; (ii) decrease the Required Reserve, decrease the
spread included in any Interest Rate or change the Servicing Fee; (iii) modify
this Section 14.1; or (iv) modify any yield protection or indemnity provision
which expressly inures to the benefit of assignees or Participants of such
Co-Agent’s Conduit or Liquidity Banks.

1.24. The last sentence of Section 14.3 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Notwithstanding the foregoing, if the Liquidity Banks in one of the Groups
decline to extend their Liquidity Termination Date, their Co-Agent will promptly
notify the other Agents and Borrower of such decision, and Borrower shall have
the right, following notice to each of the Agents, to replace the

 

8



--------------------------------------------------------------------------------

non-extending Group with a new Group without repaying any portion of each
extending Group’s Loans at the time of such replacement, reallocation or
repayment, and without triggering the purchase requirements under the preceding
sentence.

1.25. Section 14.5(b) of the Credit Agreement is hereby amended to delete the
word “BTMU, ” in clause (iv) thereof.

1.26. Section 14.7 of the Credit Agreement is hereby amended to delete the words
“JH Management Company” therein and insert in lieu thereof the words “Global
Securitization Services, LLC”.

1.27. Section 14.11 of the Credit Agreement is hereby amended to delete the
reference to Section 14.13 in the proviso thereto and in lieu thereof insert a
reference to Section 14.14.

1.28. The section marked as Section 14.13 of the Credit Agreement with the
heading “Tax Gross-Up” is renumbered as Section 14.14 of the Credit Agreement.

1.29. The definition in Exhibit I to the Credit Agreement of each of the terms
specified below is hereby amended and restated in its entirety to read,
respectively, as follows:

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that is the subject of this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of
any Liquidity Bank in its Group or the Co-Agent of its Group or any of their
affiliates (any such Person, an “Affected Accounting Entity”) as the result of
the existence of, or occurrence of any change in, accounting standards or the
issuance of any pronouncement, interpretation or release, by any accounting body
or any other body charged with the promulgation or administration of accounting
standards, including, without limitation, the Financial Accounting Standards
Board, the International Accounting Standards Board, the American Institute of
Certified Public Accountants, the Federal Reserve Board of Governors and the
Securities and Exchange Commission, and shall occur as of the date that such
consolidation (i) shall have occurred with respect to the financial statements
of any Affected Accounting Entity or (ii) shall have been required to have
occurred, regardless of whether such financial statements were prepared as of
such date.

“Alternate Base Rate” means for any day, the rate per annum equal to the
greatest as of such day of (i) the sum of the Prime Rate plus 100 basis points
per annum, (ii) the sum of the Federal Funds Effective Rate plus 150 basis
points per annum, or (iii) LIBOR for a one-month Interest Period on such day.
For purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate, the Federal Funds Effective Rate or LIBOR shall be effective on the
date of each such change.

“Atlantic” has the meaning set forth in the preamble to this Agreement.

“Atlantic Agent” has the meaning set forth in the preamble to this Agreement.

 

9



--------------------------------------------------------------------------------

“Atlantic Group” has the meaning set forth in the preamble to this Agreement.

“Broken Funding Costs” means, for any CP Rate Loan which: (a) has its principal
reduced without compliance by Borrower with the notice requirements hereunder or
(b) is not prepaid in the amount specified in a Prepayment Notice on the date
specified therein or (c) is assigned or otherwise transferred by the applicable
Conduit to its respective Liquidity Banks under its respective Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end, an amount equal to the excess, if any, of (A) the CP Costs that would
have accrued during the remainder of the applicable commercial paper tranche
periods determined by the applicable Co-Agent, to relate to such Loan subsequent
to the date of such reduction, assignment or termination (or in respect of
clause (b) above, the date such prepayment was designated to occur pursuant to
the applicable Prepayment Notice) of the principal of such CP Rate Loan if such
reduction, assignment or termination had not occurred or such Prepayment Notice
had not been delivered, over (B) the sum of (x) to the extent all or a portion
of such principal is allocated to another CP Rate Loan, the amount of CP Costs
actually accrued during the remainder of such period on such principal for the
new Loan, and (y) to the extent such principal is not allocated to another CP
Rate Loan, the income, if any, actually received during the remainder of such
period by the holder of such Loan from investing the portion of such principal
not so allocated.

“CACIB” has the meaning set forth in the preamble to this Agreement.

“Co-Agents’ Fee Letter” means that certain Amended and Restated Co-Agents’ Fee
Letter dated as of January 11, 2012 by and among the Co-Agents and Borrower, as
the same may be amended, restated or otherwise modified from time to time.

“Committed Lender” means (a) each of the BOA Liquidity Banks, (b) each of the
Jupiter Liquidity Banks, (c) each of the Starbird Liquidity Banks, (d) each of
the CAFCO Liquidity Banks, (e) each of the WCM Liquidity Banks, and (f) each of
the Atlantic Liquidity Banks.

“Conduits” has the meaning set forth in the preamble to this Agreement.

“Constituent” means, as to any Group or any Co-Agent of a Group, any member of
such Group or such Co-Agent’s Group from time to time a party hereto, and when
used as an adjective, “Constituent” shall have a correlative meaning.

“CP Costs” means:

(a) for each of the Pool Funded Conduits other than CAFCO and Jupiter for each
day, the sum of (i) discount or interest accrued on Pooled Commercial Paper for
such Conduit on such day, plus (ii) any and all accrued commissions in respect
of placement agents and dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with

 

10



--------------------------------------------------------------------------------

respect to all receivable purchase or financing facilities which are funded by
Pooled Commercial Paper for such day, minus (iv) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs (or similar costs) related to the prepayment of
any investment of such Pool Funded Conduit, as applicable, pursuant to the terms
of any receivable purchase or financing facilities funded substantially with
Pooled Commercial Paper. In addition to the foregoing costs, if Borrower shall
request any Advance from any of the Pool Funded Conduits other than CAFCO or
Jupiter during any period of time determined by the applicable Co-Agent to such
Pool Funded Conduit in its sole discretion to result in incrementally higher CP
Costs applicable to such Advance, the principal associated with any such Advance
shall, during such period, be deemed to be funded by such Conduit in a special
pool (which may include capital associated with other receivable purchase or
financing facilities) for purposes of determining such additional CP Costs
applicable only to such special pool and charged each day during such period
against such principal;

(b) for CAFCO for each day, interest at the Investor Rate on or otherwise (by
means of interest rate hedges or otherwise) in respect of those Promissory Notes
issued by CAFCO that are allocated, in whole or in part, by the CAFCO Agent (on
behalf of CAFCO) to fund or maintain any Loan on such day as reported to the
Borrower and the Servicer; and

(c) for Jupiter for each day, an amount equal to (i) the product of (A) the
Daily/30 Day LIBOR Rate (defined below) in respect of such day, and (B) the
aggregate outstanding principal amount of Loans advanced by Jupiter and funded
from the issuance of Promissory Notes, divided by (ii) 360. For the purposes of
this clause (c) only, “Daily/30 Day LIBOR Rate” shall mean, for any day, a rate
per annum equal to the thirty (30) day London-Interbank Offered Rate appearing
on the Bloomberg BBAM (British Bankers Association) Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Jupiter
Agent from time to time in accordance with its customary practices for purposes
of providing quotations of interest rates applicable to U.S. Dollar deposits in
the London interbank market) at approximately 11:00 a.m. (London time) on such
day or, if such day is not a Business Day in London, the immediately preceding
Business Day in London. In the event that such rate is not available on any day
at such time for any reason, then for the purposes of this clause (c) only, the
“Daily/30 Day LIBOR Rate” for such day shall be the rate at which thirty
(30) day U.S. Dollar deposits of $5,000,000 are offered by the principal London
office of the Jupiter Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m. (London time) on such day; and if
the Jupiter Agent is for any reason unable to determine the Daily/30 Day LIBOR
Rate in the foregoing manner or has determined in good faith that the Daily/ 30
Day LIBOR Rate determined in such manner does not accurately reflect the cost of
funding or maintaining a Loan, the Daily/30 Day LIBOR Rate for such day shall be
the Alternate Base Rate.

 

11



--------------------------------------------------------------------------------

“CP Rate” means, with respect to each of the Pool Funded Conduits for any CP
Tranche Period, the per annum interest rate that, when applied to the
outstanding principal balance of such Pool Funded Conduits’ CP Rate Loans for
the actual number of days elapsed in such CP Tranche Period, would result in an
amount of accrued interest equivalent to such Pool Funded Conduits’ CP Costs for
such CP Tranche Period.

“CP Tranche Period” means, with respect to the Pool Funded Conduits, a
Calculation Period; provided, however, that (x) in the case of any CP Tranche
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date and (y) in the case of any CP Tranche
Period for a Conduit in a Group which has declined to extend its Liquidity
Termination Date and which would otherwise end on a date occurring after such
Liquidity Termination Date, such CP Tranche Period shall end on such Liquidity
Termination Date.

“Group” means the Jupiter Group, the Atlantic Group, the Starbird Group, the WCM
Group, the CAFCO Group or the BOA Group, as the case may be.

“Interest” means, for each respective Interest Period relating to Loans of each
Liquidity Bank, (a) for all Liquidity Banks other than BOA, an amount equal to
the product of the applicable Interest Rate for each Loan multiplied by the
principal of such Loan for each day elapsed during such Interest Period,
annualized on a 360 day basis, and (b) for BOA, an amount equal to the product
of (x) the applicable Interest Rate for such Loan for each day elapsed during
such Interest Period multiplied by (y) the principal of such Loan for each such
day, annualized on a 360 day basis.

“Interest Period” means, with respect to any Loan held by a Liquidity Bank:

(a) for all Liquidity Banks other than BOA, if Interest for such Loan is
calculated on the basis of LIBOR, a period of one, two, three or six months, or
such other period as may be mutually agreeable to the applicable Co-Agent and
Borrower, commencing on a Business Day selected by Borrower or the
Administrative Agent pursuant to this Agreement. Such Interest Period shall end
on the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Interest Period, provided, however,
that if there is no such numerically corresponding day in such succeeding month,
such Interest Period shall end on the last Business Day of such succeeding
month;

(b) for BOA, if Interest for such Loan is calculated on the basis of LIBOR, a
period corresponding to the calendar month; or

(c) if Interest for such Loan is calculated on the basis of the Alternate Base
Rate, a period commencing on a Business Day selected by Borrower and agreed to
by the Administrative Agent, provided that no such period shall exceed one
month.

 

12



--------------------------------------------------------------------------------

If any Interest Period referred to in clause (a) or (c) would end on a day which
is not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that in the case of any such Interest Period
referred to in clause (a), if such next succeeding Business Day falls in a new
month, such Interest Period shall end on the immediately preceding Business Day.
In the case of any Interest Period for any Loan which commences before the
Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such Interest Period shall end on the Amortization Date. In
the case of any Interest Period for any Loan by any Constituent of a Group which
has declined to extend its Liquidity Termination Date and which would otherwise
end on a date occurring after such Liquidity Termination Date, such Interest
Period shall end on such Liquidity Termination Date. The duration of each
Interest Period which commences after the Amortization Date shall be of such
duration as selected by the Administrative Agent.

“Lenders” means, collectively, each Conduit and each Liquidity Bank and their
respective successors and permitted assigns.

“LIBOR” means:

(a) with respect to any Loan advanced by a Liquidity Bank other than BOA, for
any Interest Period, the rate per annum equal to the sum of (i) (a) the rate per
annum determined on the basis of the offered rate for deposits in U.S. dollars
of amounts equal or comparable to the principal amount of the related Loan
offered for a term comparable to such Interest Period, which rates appear on a
Bloomberg L.P. terminal, displayed under the address “US0001M <Index> Q <Go>”
effective as of 11:00 A.M., London time, two Business Days prior to the first
day of such Interest Period, provided that if no such offered rates appear on
such page, LIBOR for such Interest Period will be the arithmetic average
(rounded upwards, if necessary, to the next higher 1/100th of 1%) of rates
quoted by not less than two major banks in New York, New York, selected by the
Administrative Agent, at approximately 10:00 a.m. (New York time), two Business
Days prior to the first day of such Interest Period, for deposits in U.S.
dollars offered by leading European banks for a period comparable to such
Interest Period in an amount comparable to the principal amount of such Loan,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
the Administrative Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Interest
Period, plus (ii) 150 basis points. LIBOR shall be rounded, if necessary, to the
next higher 1/16 of 1%; or

(b) with respect to any Loan advanced by BOA, on any date of determination, the
rate (rounded upward, if necessary, to the next 1/16 of 1%) equal to the sum of
(i) (a) LMIR for such day multiplied by (b) the Statutory Reserve Rate, plus
(ii) if, at any time, more than 50% of the outstanding principal amount of Loans
advanced by Lenders other than BOA hereunder are not CP Rate Loans, 150 basis
points; where, for the purposes of this clause (b) of this definition:

(1) “LMIR” shall mean the one-month “Eurodollar Rate” for deposits in dollars as
reported on Reuters Screen LIBOR01 Page or on any successor or substitute page
of such service, or any successor or substitute for such service, for the
purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the BOA Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes; and

 

13



--------------------------------------------------------------------------------

(2) “Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Loans for which Interest is calculated based on LIBOR shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to BOA under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Liquidity Agreements” means, collectively, the Jupiter Liquidity Agreement, the
Starbird Liquidity Agreement, the Atlantic Liquidity Agreement, the WCM
Liquidity Agreement and the CAFCO Liquidity Agreement.

“Liquidity Bank” means:

(a) with respect to the BOA Group, BOA or any Eligible Assignee of BOA’s
Commitment,

(b) with respect to Jupiter, JPMorgan or any Eligible Assignee of JPMorgan’s
Commitment and Liquidity Commitment,

(c) with respect to Starbird, BNP Paribas or any Eligible Assignee of BNP
Paribas’s Commitment and Liquidity Commitment,

(d) with respect to CAFCO, Citibank or any Eligible Assignee of Citibank’s
Commitment and Liquidity Commitment,

(e) with respect to WCM, Mizuho or any Eligible Assignee of Mizuho’s Commitment
and Liquidity Commitment, and

(f) with respect to Atlantic, CACIB or any Eligible Assignee of CACIB’s
Commitment and Liquidity Commitment,

 

14



--------------------------------------------------------------------------------

in each of the foregoing cases, to which Borrower has consented if required
under Section 12.1. A Liquidity Bank will become a “Lender” hereunder at such
time as it makes any Liquidity Funding.

“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in
(or a loan made by any Liquidity Bank pursuant to its Liquidity Commitment in
the amount equal to) a Loan of its applicable Conduit, (b) any Loan made by the
applicable Liquidity Banks in lieu of a Conduit pursuant to Section 1.1, or
(c) with respect to any Group which does not include a Conduit, any Loan made by
the applicable Liquidity Banks in such Group pursuant to Section 1.1.

“Liquidity Termination Date” means:

(a) as to the BOA Group, January 9, 2013 (unless such date is extended from time
to time in the sole discretion of the BOA Liquidity Banks);

(b) as to the Jupiter Group, January 9, 2013 (unless such date is extended from
time to time in the sole discretion of the Jupiter Liquidity Banks);

(c) as to the Starbird Group, January 9, 2013 (unless such date is extended from
time to time in the sole discretion of the Starbird Liquidity Banks);

(d) as to the CAFCO Group, January 9, 2013 (unless such date is extended from
time to time in the sole discretion of the CAFCO Liquidity Banks);

(e) as to the WCM Group, January 9, 2013 (unless such date is extended from time
to time in the sole discretion of the WCM Liquidity Banks); and

(f) as to the Atlantic Group, January 9, 2013 (unless such date is extended from
time to time in the sole discretion of the Atlantic Liquidity Banks).

“Mizuho” has the meaning set forth in the preamble to this Agreement.

“Percentage” means, for each Group on any date of determination on which any
Loans are outstanding, the ratio of the aggregate amount of such Group’s Group
Exposure to the aggregate outstanding amount of the Group Exposure of all Groups
outstanding on such date.

“Pool Funded Conduits” means Starbird, Jupiter, CAFCO, WCM and Atlantic.

“WCM” has the meaning set forth in the preamble to this Agreement.

“WCM Agent” has the meaning set forth in the preamble to this Agreement.

 

15



--------------------------------------------------------------------------------

“WCM Group” has the meaning set forth in the preamble to this Agreement.

1.30. The following new definitions are hereby inserted into Exhibit I to the
Credit Agreement in their appropriate alphabetical order:

“Affected Accounting Entity” has the meaning set forth in the definition of
“Accounting Based Consolidation Event.”

“BOA” has the meaning set forth in the preamble to this Agreement.

“BOA Agent” has the meaning set forth in the preamble to this Agreement.

“BOA Allocation Limit” has the meaning set forth in Section 1.1(a)(i).

“BOA Group” has the meaning set forth in the preamble to this Agreement.

“BOA Liquidity Bank” means BOA and any other Liquidity Bank that now or
hereafter enters into this Agreement as part of the BOA Group.

“Indemnified Amounts” has the meaning set forth in Section 10.1.

“Stated Percentage” means, for each Group on any date of determination, the
ratio of such Group’s Group Limit to the Aggregate Commitment (or, if the
Commitments have been terminated, the ratio of such Group’s Group Limit to the
Aggregate Commitment immediately prior to such termination).

1.31. The definition of “Amortization Date” is hereby amended by replacing the
words “Section 6.2” in clause (i) thereof with the words “Section 5.2”.

1.32. Clause (iv)(A) of the definition of “Eligible Receivable” is hereby
amended and restated in its entirety to read as follows:

(A) has been billed and by its terms is due and payable within 91 days of the
original billing date therfor and has not had its payment terms extended more
than once,

1.33. The following definitions are hereby deleted from Exhibit I to the Credit
Agreement: “BTMU”, “CAFCO Fee Letter”, “Eligible Investments”, “Face Value”,
“Gotham”, “Gotham Agent”, “Gotham Allocation Limit”, “Gotham Fee Letter”,
“Gotham Group”, “Gotham Liquidity Agreement”, “Gotham Liquidity Bank”, “Jupiter
Fee Letter”, “Starbird Fee Letter”.

1.34. The definition of “Eligible Institution” is moved to the correct
alphabetical order.

1.35. Each reference to Gotham, the Gotham Group, the Gotham Agent and BTMU (in
its various capacities) and any terms related to either of them not specifically
amended or otherwise addressed pursuant to this Amendment is hereby deleted.

 

16



--------------------------------------------------------------------------------

1.36. Each of Exhibit II [Form of Borrowing Request] and Exhibit V [Form of
Compliance Certificate] to the Credit Agreement is hereby amended and restated
in its entirety to read as set forth in the comparably numbered exhibit set
forth in Annex A to this Amendment.

1.37. Exhibit IV to the Credit Agreement is hereby amended to remove Lockbox no.
532655 at PNC Bank in Chicago in the last line thereof.

1.38. Schedule A to the Credit Agreement [Commitments] is hereby amended and
restated in its entirety to read as set forth in Annex B to this Amendment.

2. Representations and Warranties. As an inducement to the Agents and the
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
each of them as follows:

(i) the representations and warranties set forth in Section 6.1 of the Credit
Agreement are true and correct on and as of the date of this Amendment as though
made on and as of such date; and

(ii) no event has occurred and is continuing that constitutes an Amortization
Event, and no event has occurred and is continuing that constitutes an Unmatured
Amortization Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon (a) execution and delivery to the Administrative
Agent’s counsel of each of the documents listed on Annex C hereto, (b) receipt
by the Co-Agents of the Amendment and Renewal Fee (as defined in the Co-Agents’
Fee Letter dated as of the date hereof) in immediately available funds and
(c) evidence of payment to the Gotham Agent of all accrued and unpaid fees
payable to the Gotham Agent pursuant to the Co-Agents’ Fee Letter (as in effect
immediately prior to giving effect to this Amendment).

4. Confirmation of Termination of Certain Fee Letters. Each of the parties to
(i) that certain Second Amended and Restated CAFCO Fee Letter dated as of
March 13, 2008 by and among International Paper, Borrower and CNAI, (ii) that
certain Amended and Restated Jupiter Fee Letter dated as of October 25, 2006 by
and among International Paper, Borrower and the Jupiter Agent, and (iii) that
certain Amended and Restated Starbird Fee Letter dated as of October 25, 2006 by
and among International Paper, Borrower and the Starbird Agent, hereby confirms
that such fee letters have been terminated and are no longer of any force or
effect.

5. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or by electronic mail in
portable document format (pdf) shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

17



--------------------------------------------------------------------------------

(c) Ratification. Except as expressly amended hereby, the Credit Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

[Remainder of page intentionally blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

RED BIRD RECEIVABLES, LLC By:  

/s/ PHILLIP M. SISNEROS

  Name:   Phillip M. Sisneros   Title:   President INTERNATIONAL PAPER COMPANY,
as Servicer By:  

/s/ ERROL A. HARRIS

  Name:   Errol A. Harris   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

JUPITER SECURITIZATION COMPANY LLC By: JPMorgan Chase Bank, N.A., its
attorney-in-fact By:  

/s/ JOHN M. KUHNS

Name:   John M. Kuhns Title:   Executive Director JPMORGAN CHASE BANK, N.A.,
as a Liquidity Bank and as Jupiter Agent By:  

/s/ JOHN M. KUHNS

Name:   John M. Kuhns Title:   Executive Director



--------------------------------------------------------------------------------

STARBIRD FUNDING CORPORATION By:  

/s/ FRANK B. BILOTTA

Name:   Frank B. Bilotta Title:   President BNP PARIBAS, ACTING THROUGH ITS NEW
YORK BRANCH, as a Liquidity Bank and as Starbird Agent By:  

/s/ SEAN REDDINGTON

Name:   Sean Reddington Title:   Managing Director By:  

/s/ PHILIPPE MOJON

Name:   Philippe Mojon Title:   Director



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC By: Credit Agricole Corporate and Investment
Bank, as Attorney-in-fact By:  

/s/ SAM PILCER

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ KOSTANTINA KOURMPETIS

Name:   Kostantina Kourmpetis Title:   Managing Director Address For the
purposes of Section 14.2 of the Credit Agreement: c/o Credit Agricole Corporate
and Investment Bank 1301 Avenue of the Americas New York, NY 10019

Attention:   Christina Cheung Tel No.:   (212) 261-7319 Fax No.:   (917)
849-5584

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Liquidity Bank and as
Atlantic Agent By:  

/s/ SAM PILCER

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ KOSTANTINA KOURMPETIS

Name:   Kostantina Kourmpetis Title:   Managing Director Address For the
purposes of Section 14.2 of the Credit Agreement: 1301 Avenue of the Americas
New York, NY 10019

Attention:   Christina Cheung Tel No.:   (212) 261-7319 Fax No.:   (917)
849-5584



--------------------------------------------------------------------------------

WORKING CAPITAL MANAGEMENT CO., L.P. By:  

/s/ SHINICHI NOCHIIDE

Name:   Shinichi Nochiide Title:   Attorney-in-Fact Address For the purposes of
Section 14.2 of the Credit Agreement: c/o Mizuho Corporate Bank, Ltd. Americas
Financial Products Division Securitization & Structured Finance 1251 Avenue of
the Americas, 32nd Floor New York, NY 10020

Attention:   David Krafchik Tel No.:   (212) 282-4998 Fax No.:   (212) 282-4105

MIZUHO CORPORATE BANK, LTD.,
as a Liquidity Bank and as WCM Agent By:  

/s/ LEON MO

Name:   Leon Mo Title:   Authorized Signatory Address For the purposes of
Section 14.2 of the Credit Agreement: Americas Financial Products Division
Securitization & Structured Finance 1251 Avenue of the Americas, 32nd Floor New
York, NY 10020

Attention:   David Krafchik Tel No.:   (212) 282-4998 Fax No.:   (212) 282-4105



--------------------------------------------------------------------------------

CAFCO, LLC, By: Citibank, N.A., its attorney-in-fact By:  

/s/ LINDA MOSES

Name:   Linda Moses Title:   Vice President Address For the purposes of
Section 14.2 of the Credit Agreement: c/o Citibank, N.A. 750 Washington
Boulevard Stamford, CT 06901

Attention:   Loretta Lachman Tel No.:   (203) 975-6417 Fax No.:   (914) 274-9027

CITIBANK, N.A.,

as CAFCO Agent and as a Liquidity Bank

By:  

/s/ DAVID MANDEL

Name:   David Mandel Title:   Vice President Address For the purposes of
Section 14.2 of the Credit Agreement: c/o Citibank, N.A. 750 Washington
Boulevard Stamford, CT 06901

Attention:   Loretta Lachman Tel No.:   (203) 975-6417 Fax No.   (914) 274-9027



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as BOA Agent and as a Liquidity Bank By:  

/s/ NINA AUSTIN

Name:   Nina Austin Title:   Vice President Address For the purposes of
Section 14.2 of the Credit Agreement: 214 North Tryon Street, 21st Floor
NC1-027-2101 Charlotte, North Carolina 28255

Attention:   Securitization Finance Group / Nina Austin Telephone:   (980)
386-7922 Facsimile:   (704) 388-9169



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent By:  

/s/ DAVID MANDEL

Name:   David Mandel Title:   Vice President Address For the purposes of
Section 14.2 of the Credit Agreement: c/o Citibank, N.A. 750 Washington
Boulevard Stamford, CT 06901

Attention:   Loretta Lachman Tel No.:   (203) 975-6417 Fax No.   (914) 274-9027



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT II

FORM OF BORROWING REQUEST

—

RED BIRD RECEIVABLES, LLC

BORROWING REQUEST

For Borrowing on                     

JPMorgan Chase Bank, N.A., as Jupiter Agent

Chase Tower, 13th Floor

10 South Dearborn, Mail Suite IL1-0079

Chicago, IL 60603

Attention: Jupiter Funding Manager, Fax No. (312) 732-1844

BNP Paribas, acting through its New York Branch, as Starbird Agent

787 Seventh Avenue, 8th Floor

New York, New York 10019

Attention: Linda Ruivivar, Fax No. (212) 841-2992

Credit Agricole Corporate and Investment Bank, as Atlantic Agent

c/o Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attention: Christina Cheung, Fax No.: (917) 849-5584

Mizuho Corporate Bank, Ltd., as WCM Agent

Americas Financial Products Division

Securitization & Structured Finance

1251 Avenue of the Americas, 32nd Floor

New York, NY 10020

Attention: David Krafchik, Fax No. (212) 282-4105

Citibank, N.A., as CAFCO Agent

750 Washington Boulevard

Stamford, CT 06901

Attention: Loretta Lachman, Fax No. (914) 274-9027

and

Bank of America, N.A., as BOA Agent

214 North Tryon Street, 21st Floor

NC1-027-2101

Charlotte, North Carolina 28255

Attention: Securitization Finance Group / Nina Austin, Fax No. (704) 388-9169



--------------------------------------------------------------------------------

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of March 13, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Red Bird Receivables,
LLC (the “Borrower”), International Paper Company, as Servicer, the Conduits,
Liquidity Banks and Co-Agents, from time to time party thereto, and Citicorp
North America, Inc., as Administrative Agent. Capitalized terms defined in the
Credit Agreement are used herein with the same meanings.

1. The Borrower hereby certifies, represents and warrants to the Agents and the
Lenders that on and as of the Borrowing Date (as hereinafter defined):

(a) all applicable conditions precedent set forth in Article V of the Credit
Agreement have been satisfied;

(b) each of its representations and warranties contained in Section 6.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;

(c) no event will have occurred and is continuing, or would result from the
requested Advance, that constitutes an Amortization Event or Unmatured
Amortization Event;

(d) the Termination Date has not occurred; and

(e) after giving effect to the Loans comprising the Advance requested below, the
aggregate principal amount of the Jupiter Group’s Loans at any one time
outstanding will not exceed the Jupiter Allocation Limit, the aggregate
principal amount of the Starbird Group’s Loans at any one time outstanding will
not exceed the Starbird Allocation Limit, the aggregate principal amount of the
Atlantic Group’s Loans at any one time outstanding will not exceed the Atlantic
Allocation Limit, the aggregate principal amount of the WCM Group’s Loans at any
one time outstanding will not exceed the WCM Allocation Limit, the aggregate
principal amount of the CAFCO Group’s Loans at any one time outstanding will not
exceed the CAFCO Allocation Limit, and the aggregate principal amount of the BOA
Group’s Loans at any one time outstanding will not exceed the BOA Allocation
Limit.

2. The Borrower hereby requests that the Conduits in each Group (or their
respective Liquidity Banks) or, if such Group does not include a Conduit, the
Liquidity Banks for such Group, make an Advance on                     ,
             (the “Borrowing Date”) as follows:

(a) Aggregate Amount of Advance: $         calculated as:

 

Rollover Amount:    Reduction Amount:    New Loan Amount:   

Total Advance:   

1.      Jupiter Group’s Share of Advance:      $              2.      Starbird
Group’s Share of Advance:      $              3.     
CAFCO Group’s Share of Advance:      $              4.      Atlantic Group’s
Share of Advance:      $              5.      WCM Group’s Share of Advance:     
$              6.      BOA Group’s Share of Advance:      $             



--------------------------------------------------------------------------------

(b) Interest Rate Requested: CP Rate for all Groups other than the BOA Group;
LIBOR for the BOA Group.

(c) Jupiter Group, Starbird Group, CAFCO Group, Atlantic Group, WCM Group, and
BOA Group repayment date:             

3. Please disburse the proceeds of the Loans as follows:

(i) Jupiter Group: [Wire transfer $         to account no.              at
                     Bank, in [city, state], ABA No.             , Reference:
            ];

(ii) Starbird Group: [Wire transfer $         to account no.              at
                     Bank, in [city, state], ABA No.             , Reference:
            ];

(iii) CAFCO Group: [Wire transfer $         to account no.              at
                     Bank, in [city, state], ABA No.             , Reference:
            ];

(iv) Atlantic Group: [Wire transfer $         to account no.              at
                     Bank, in [city, state], ABA No.             , Reference:
            ];

(v) WCM Group: [Wire transfer $         to account no.              at
                     Bank, in [city, state], ABA No.             , Reference:
            ]; and

(vi) BOA Group: [Wire transfer $         to account no.              at
                     Bank, in [city, state], ABA No.             , Reference:
            ].

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this      day of                     ,
                .

 

RED BIRD RECEIVABLES, LLC, AS BORROWER By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A., as Jupiter Agent

BNP Paribas, acting through its New York branch, as Starbird Agent

Credit Agricole Corporate and Investment Bank, as Atlantic Agent

Mizuho Corporate Bank, Ltd., as WCM Agent

Citibank, N.A., as CAFCO Agent

Bank of America, N.A., as BOA Agent

Citicorp North America, Inc., as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit and Security Agreement dated as of March 13, 2008 among Red
Bird Receivables, LLC (the “Borrower”), International Paper Company, as
Servicer, the Conduits, Liquidity Banks and Co-Agents from time to time party
thereto, and Citicorp North America, Inc., as Administrative Agent (as amended,
restated or otherwise modified from time to time, the “Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 4 below].

[4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:                     ]

The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of
                    , 20    .

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX B

SCHEDULE A

COMMITMENTS

[***]



--------------------------------------------------------------------------------

ANNEX C

CLOSING DOCUMENTS

 

1. Amendment No. 5 to Second Amended and Restated Credit and Security Agreement,
duly executed by each of the parties thereto.

 

2. Filing of a UCC3 amendment to each of the following UCC financing statements
updating the address of the Secured Party:

 

Debtor Name &

Address

  

Secured Party Name

  

Jurisdiction

  

File No./File Date

  

Expiration

Date

International Paper Company    Citicorp North America, Inc., as Administrative
Agent    New York SOS   

Original file

#200803140188136

filed 03/14/2008

   03/14/2013 6400 Poplar Avenue, Memphis, TN 38197             Red Bird
Receivables, LLC    Citicorp North America, Inc., as Administrative Agent   
Delaware SOS   

Original file

#20080917557 filed

03/13/2008

   03/13/2013 6400 Poplar Avenue, Memphis, TN 38197            

 

3. Amended and Restated Co-Agents’ Fee Letter, duly executed by each of the
parties thereto.

 

4. A certificate of Borrower’s Assistant Secretary certifying a copy of its
resolutions authorizing its execution delivery and performance of the above
documents and the names and titles of its authorized officers.

 

5. A Certificate of IPCO’s financial officer certifying that, as of the closing
date, no Termination Event or Unmatured Termination Event exists and is
continuing under the Receivables Sale and Contribution Agreement.

 

6. A Compliance Certificate in the form of Exhibit V in Annex A to this
Amendment, duly executed by Borrower.

 

7. Reliance letters, addressed to BOA, individually and as BOA Agent, with
respect to each of the legal opinions delivered under the Receivables Sale and
Contribution Agreement and the Credit and Security Agreement.

 

8. Amendment No. 3 to Receivables Sale and Contribution Agreement.